DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2022 and 02/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 and 14 recite the limitation "the driver".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US 2021/0096565 A1).
Regarding claims 1 and 17, Xie discloses a non transitory computer readable medium (e.g. [0038]) that stores instructions for and/or a method for bypass alert, the method comprises: 
obtaining during a driving session of a vehicle (e.g. [0011]: navigate along designated routes or between waypoints), sensed information about an environment of the first vehicle, by one of more vehicle sensors of the vehicle (e.g. [0012-0014, 0029-0030]); 
detecting that the vehicle is within a certain distance from a destination of the driving session (e.g. Fig. 1 & [0012, 0030]: identify parking zone while navigate near the designated location); 
detecting, using a first machine learning process (e.g. [0080-0081]), one or more parking indicators that are indicative of an allowable parking area that precedes the vehicle (e.g. Fig. 5 & [0061, 0069]); 
detecting a vacant parking space within the parking area that is large enough to facilitate a parking of the vehicle within the vacant parking space (e.g. [0011, 0013, 0022]); and 
responding to the vacant parking space (e.g. [0111]).  
Regarding claim 2, Xie discloses the detecting of the vacant parking space comprises determining one or more dimensions of the vacant parking space, determining access to the vacant parking space, obtaining information about dimensions and maneuverability of the vehicle; and determining whether the vacant parking space within the parking area is large enough to facilitate the parking of the vehicle within the vacant parking space is based on the one or more dimensions of the vacant parking space, access to the vacant parking space and the dimensions and maneuverability of the vehicle (e.g. [0013, 0020-0027]).  
Regarding claim 7, Xie discloses the determining of whether the vacant parking space within the parking area is large enough to facilitate the parking of the vehicle within the vacant parking space is based on a state of parking related units of the vehicle (e.g. [0013-0016]).  
Regarding claim 12, Xie discloses the one or more parking indicators comprise curbs, and traffic signs (e.g. [0069]).  
Regarding claim 16, Xie discloses the machine learning process is trained by a training process that comprises: receiving a first data set of sensed information that comprises tagged traffic signs, curbs indicative of parking spaces and parked vehicles (e.g. [0069] & Fig. 706); generating, using a machine learning process, initial parking indicators based on the first data set (e.g. Fig. 7: determine a parking zone); receiving a second data set of sensed information (e.g. [0020-0024]: length of parking zone); and generating, by the machine learning process, parking indicator, the generating comprises processing the second data set of sensed information using the initial parking indicators (e.g. [0106-0107] & Fig. 804, 806: the second data set corresponds to a length associated a portion of the parking zone, and the portion of the parking zone is determined by initial parking indicators in Fig. 7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 13 and 15is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2021/0096565 A1) in view of Miller (CN 107472252 B).
Regarding claims 3-4, Xie fails to disclose, but Miller teaches the determining of whether the vacant parking space within the parking area is large enough to facilitate the parking of the vehicle within the vacant parking space is also based on an estimated parking skill of the driver (e.g. [0057]: reject driver’s request to park the vehicle implies parking space is not large enough for the vehicle based on driver’s skill). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Xie with the teachings of Miller to determine whether a parking area is large enough to facilitate the parking of the vehicle based on parking skill of the driver so as to assist to locate an available and adequate parking area for the driver to avoid accident.
Regarding claim 5, Xie discloses the determining of whether the vacant parking space within the parking area is large enough to facilitate the parking of the vehicle within the vacant parking space is based on autonomous parking capabilities of the vehicle (e.g. Fig. 8: threshold length and threshold width correspond to parking capabilities of the autonomous vehicle), and
Miller further teaches the determining of whether the vacant parking space within the parking area is large enough to facilitate the parking of the vehicle within the vacant parking space is based on an estimated parking skill of the driver (e.g. [0057]: reject driver’s request to park the vehicle implies parking space is not large enough for the vehicle based on driver’s skill). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Xie with the teachings of Miller to determine whether a parking area is large enough to facilitate the parking of the vehicle based on parking skill of the driver so as to assist to locate an available and adequate parking area for the driver to avoid accident.
Regarding claim 6, Miller teaches the responding comprises suggesting the driver to use the autonomous parking capabilities of the vehicle, when the estimated parking skill of the driver is not suffice to perform the parking, and the autonomous parking capabilities of the vehicle are suffice to perform the parking (e.g. [0057]: reject driver’s request to park the vehicle and maintain the command for parking the vehicle autonomously).  
Regarding claim 13, Miller teaches the responding comprises alerting a driver of the vehicle (e.g. [0057]: command to park at one side of the road, or reduce speed).  
Regarding claim 15, Miller teaches the responding comprises changing a control of the vehicle (e.g. [0057]: if approved, switch to manual control; if rejected, ignore request and command the vehicle to be autonomously controlled).  
Claim(s) 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2021/0096565 A1) in view of Geelen et al. (US 2013/0211705 A1).
Regarding claim 8, Xie fails to disclose, but Geelen teaches preventing from detecting the vacant parking space within the parking area outside the certain distance from the destination of the driving session (e.g. Fig. 6 & [0107]: search parking space within a predetermined travel distance and/or a predetermined cutoff radius).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Xie with the teachings of Geelen to search for parking space within a predetermined distance so as to reduce traveling distance by the driver/vehicle.
Regarding claim 10, Geelen teaches initially searching for vacant parking spaces within one or more parking areas outside the certain distance (i.e. a narrow distance from the destination) from the destination of the driving session (e.g. [0106]: searching for parking car parks in an arbitrary manner); predicting, based on the initially searching, a success of finding a vacant parking space within the certain distance from the destination of the driving session (e.g. [0106]: determine success rate to find a car park), and changing the certain distance when the success rate is below a threshold (e.g. [0106]: changing the travel distance to find a car park based on determined success rate).  
Regarding claim 11, Geelen teaches obtaining information about success rate of finding a vacant parking space in a reference region related to a virtual region delimited by the certain distance from the destination of the driving session; and determining the certain distance based on the information about the success rate (e.g. [0106]: distance is adjusted based on success rate of finding a parking space).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2021/0096565 A1) in view of Rosas-Maxemin et al. (US 2019/0205798 A1).
Regarding claim 9, Xie fails to disclose, but Rosas-Maxemin teaches determining the certain distance based on parking history related to the destination of the driving session (e.g. [0018]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Xie with the teachings of Rosas-Maxemin to determine a distance between the destination and available/preferred parking space by using parking history so as to assist driver to locate an available parking space closest to their preference and/or destination location.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2021/0096565 A1) in view of Xiao et al. (US 2019/0291720 A1).
Regarding claim 14, Xie fails to disclose, Xiao teaches the responding comprises suggesting the driver a parking path (e.g. Figs. 5-6).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Xie with the teachings of Xiao to suggest a parking path for a driver to assist parking of a vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688